104 S.W.3d 417 (2003)
STATE of Missouri, Respondent,
v.
Mark POWELL, Appellant.
No. ED 81104.
Missouri Court of Appeals, Eastern District, Division Three.
April 29, 2003.
Emmett D. Queener, Assistant State Public Defender, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Nicole E. Gorovsky, Jefferson City, MO, for respondent.
Before MARY R. RUSSELL, P.J., CLIFFORD H. AHRENS, J., and BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Mark Powell ("Defendant") appeals from the judgment entered on a jury verdict finding him guilty of robbery in the first *418 degree, armed criminal action, and resisting arrest pursuant to sections 569.020, 571.015, and 575.150 RSMo 2000, respectively. Defendant contends the trial court erred in overruling his motions to suppress evidence and to suppress an identification of him, in failing to determine a juror's qualifications, and in allowing the court reporter to provide an incomplete transcript. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).